Citation Nr: 1638413	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and October 2011 rating decisions by the Winston-Salem, North Carolina and St. Petersburg, Florida, Regional Offices (ROs).  Jurisdiction remains with the St. Petersburg, Florida RO.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in January 2010.  A transcript of that hearing is associated with the record.  

In June 2011, February 2013 and September 2014, the Board remanded the case for additional development.  In September 2014, the Board also denied increased ratings for a right knee disability and right ankle disability.  

A September 2015 Board decision denied entitlement to an increased rating for a lumbar spine disability and entitlement to a total disability based on individual unemployability (TDIU).  The Veteran appealed that decision to the United States Court of Appeal for Veterans Affairs.  By a June 2016 Order, the Court remanded the issue of entitlement to an increased rating for a lumbar spine disability to the Board pursuant to the terms of a Joint Motion for Remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Joint Motion for Remand agreed that the June 2011 VA examination of the spine was incomplete.  Therefore, the Board finds a new VA examination is necessary to adequately determine the current severity of the Veteran's lumbar spine disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board also notes that a October 2014 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested to have a Board hearing by live videoconference.   However, it appears that no further action was taken on that request.  Therefore, the RO should contact the Veteran and request clarification if he still wants a Board hearing.  

As the record shows that the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a letter requesting him to clarify whether he wants a hearing before a Veterans' Law Judge of the Board by videoconference.  

2.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

3.  Then, schedule the Veteran for a VA examination of the spine.  The examiner must review the claims file and should note that review in the report.  The examiner should explain the rationale for any opinions provided and include a discussion of the relevant evidence.  The examiner should specifically comment on the following:  

(a)  Provide measurements of the range of motion of the thoracolumbar spine, including where pain begins both subjectively and objectively.  

(b)  Discuss the range of motion of the thoracolumbar spine after repetitive motion and whether there is additional limitation of function due to fatigability, incoordination, excess motion, painful motion, or on flare up.

(c)  If the Veteran is not having a flare up of the lumbar spine disability at the time of the examination, the Veteran should identify, to the extent possible, the limitations of movement of his back when the Veteran is having an flare up.  The examiner should provide range of motion estimates during flare ups and should opine how frequently such flare ups occur.  

(d)  Discuss whether the spine disability results in incapacitating episodes and, if so, how many weeks during a 12 month period he has incapacitating episodes.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

(e)  The examiner is asked to comment on the degree of severity of the Veteran's lumbar spine disability and the effects on employment and activities of daily living.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

